DETAILED ACTION
This Office Action is in response to Amendment filed October 13, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 23 and 30 are objected to because of the following informalities:
On line 8 of claims 23 and 30, “one of (i)” should be deleted.
On line 9 of claims 23 and 30, “(ii)” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 30, 35, 37 and 38 are rejected under 35 U.S.C. 102(a) as being anticipated by Heineck et al. (“Zinc Tin Oxide Thin-Film-Transistor Enhancement/Depletion Inverter”, IEEE ELECTRON DEVICE LETTERS 30 (2009) pp. 514-516.)
Regarding claims 30, 35, 37 and 38, Heineck et al. disclose an apparatus (Fig. 1) comprising: a first device (E-mode TFT or D-mode TFT); and a second device (D-mode TFT or E-mode TFT) over the first device when the apparatus shown in Fig. 1 of Heineck et al. is viewed after rotating the apparatus 90o clockwise or counterclockwise, wherein the second device comprises (i) a source terminal (Source) and a drain terminal (Drain), (ii) a body comprising an oxide semiconductor (Zinc Tin Oxide) extending laterally from the source terminal of the second device (D-mode TFT or E-mode TFT), and (ii) a gate stack (composite structure of Gate and SiO2 gate dielectric layer marked black) (II. EXPERIMENTAL SETUP) coupled to the body, wherein one of (i) a source terminal (Source) of the first device (E-mode TFT or D-mode TFT) is coupled to the drain terminal of the second device, or (ii) a drain terminal (Drain) of the first device is coupled to the source terminal of the second device, and wherein the first device is one of an enhancement mode transistor or a depletion mode transistor, and the second device is the other of the enhancement mode transistor or the depletion mode transistor (claim 30), wherein the gate stack (composite structure of Gate and SiO2 gate dielectric layer marked black) is in contact with a first side of the body (bottom side of Zinc Tin Oxide Channel), and the source and the drain terminals (Source and Drain, respectively) of the second device (D-mode TFT or E-mode TFT) are in contact with a second side of the body (top side of Zinc Tin Oxide Channel) that is opposite the first side (claim 35), further comprising: one or more levels of metal (horizontal aluminum layer between E-mode TFT and D-mode TFT that is connected to Drain of E-mode TFT and Source of D-mode TFT) between the first device (E-mode TFT or D-mode TFT) and the second device (D-mode TFT or E-mode TFT), because Applicants do not specifically claim what “one or more levels of metal” refer to, wherein using the one or more levels of metal, one of (i) the source terminal (Source) of the first device is coupled to the drain terminal (Drain) of the second device, or (ii) the drain terminal of the first device is coupled to the source terminal of the second device (claim 37), comprising: an inverter circuit (Title) that includes: a driver comprising the first device (E-mode TFT or D-mode TFT), and a load comprising the second device (D-mode TFT or E-mode TFT) (claim 38).

Allowable Subject Matter
Claims 23-26, 28 and 49-52 are allowed, because Heineck et al. do not disclose “a first device comprising an enhancement mode III-N heterostructure field effect transistor (HFET)” recited in claim 23.

Claims 44-46 and 48 are allowed, because (a) Briere in view of Han et al. do not disclose “(ii) a source or drain terminal above the body, and (iii) a gate stack below the body” recited in the amended claim 44, and (b) Heineck et al. do not disclose “a first device comprising an enhancement mode III-N heterostructure field effect transistor (HFET) that includes gallium and nitrogen” recited in claim 44.

Claims 32-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicants’ arguments with respect to claim 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Correia Fortunato et al. (US 9,196,689)

Applicants' amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571)270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        December 16, 2022